Continuing Abatement Order filed October 16, 2014




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00767-CR
                                  ____________

                       CURTIS ELL WHITE, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 183rd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1372505

                  CONTINUING ABATEMENT ORDER

      On July 3, 2014, this court ordered the trial court to submit findings of fact
and conclusions of law on the voluntariness of appellant’s statement. Article 38.22,
section 6 of the Texas Code of Criminal Procedure requires the trial court to make
written fact findings and conclusions of law as to whether a challenged statement
was made voluntarily, even if appellant did not request them or object to their
absence. Tex. Code Crim. Proc. Ann. art. 38.22 ' 6; Urias v. State, 155 S.W.3d
141, 142 (Tex. Crim. App. 2004). The statute is mandatory and the proper
procedure to correct the error is to abate the appeal and direct the trial court to
make the required findings and conclusions. See Tex. R. App. P. 44.4; Wicker v.
State, 740 S.W.2d 779, 784 (Tex. Crim. App. 1987).

      The court requested a supplemental clerk’s record containing those findings
filed with the clerk of this court on or before August 4, 2014. To date, the court has
not received the record or findings.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party.

      It is so ORDERED.

                                       PER CURIAM